United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.O., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2175
Issued: May 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 27, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated March 27, 2009. Under 20 C.F.R. § 501.3(e), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a lower back injury in the performance of duty.
FACTUAL HISTORY
Appellant, a 32-year-old special agent, filed a Form CA-1 claim for benefits on
November 14, 2008, alleging that he strained his lower back on November 5, 2008 while
engaged in firearms training, running and entering/exiting vehicles. He indicated on the form
that he stopped working on the date of injury and sought treatment from Dr. Kevin Nguyen, a
specialist in emergency medicine, on November 5, 2008. Dr. Nguyen stated on the form that he
did not witness appellant’s alleged injury; he stated, however, that appellant informed him about

the incident. He also indicated on the form that he provided medical treatment to appellant on
November 5, 2008.
In a November 6, 2008 treatment note, Dr. Nguyen placed appellant on disability until
November 9, 2008.
Appellant underwent a computerized tomography (CT) scan on November 6, 2008, the
results of which were received by the Office on February 6, 2009. The CT scan indicated mild
degenerative changes in the thoracic and lumbar spine, with mild diffuse disc bulge at L4-5.
In a Form CA-16 dated November 11, 2008, Dr. Neil Roth, a Board-certified orthopedic
surgeon, indicated that he placed appellant on total disability from November 5 to 17, 2008. He
checked a box indicating that the condition found was caused or aggravated by the employment
activity described. An employing establishment official signed the form, approving medical
treatment for an injury which occurred on November 5, 2008. Appellant underwent x-rays of the
lumbosacral spine on November 11, 2008, which indicated spondylolysis at L5.
In a report dated December 9, 2008, received by the Office on February 6, 2009, Dr. Neil
Roth, a specialist in orthopedic surgery, noted continued complaints of low back pain and leftsided buttock pain with no radiation, no numbness or tingling or weakness. He diagnosed low
back strain and lumbar spasm and recommended that he continue with physical therapy. Dr. Roth
stated that appellant could be released to light duty providing it was available. In a December 9,
2008 form report, he diagnosed lumbar spasm and outlined work restrictions for appellant. In a
form report dated December 10, 2008, Dr. Roth diagnosed lumbosacral spasm and radiculitis.
In a treatment note dated January 6, 2009, Dr. Roth essentially reiterated his previously
stated findings and conclusions.
By letter dated February 17, 2009, the Office noted that the claim had initially been
administratively handled with no time lost from work; it authorized payment for a limited amount
of medical expenses. It stated that it was now required to determine whether appellant sustained a
work-related injury on November 5, 2008. The Office advised him that the evidence was not
sufficient to establish that he actually experienced the incident or employment factor alleged to
have caused his injury. In addition, it stated that it was unclear what work factors caused the
injury. The Office therefore asked appellant to provide a detailed statement explaining what
activities he was performing on November 5, 2008 that caused the injury and to submit statements
from any persons who witnessed his injury or had immediate knowledge of it. It asked him to
submit a comprehensive medical report from his treating physician describing his symptoms and
the medical reasons for his condition and an opinion as to whether his claimed condition was
causally related to his federal employment. The Office stated that appellant had 30 days to submit
the requested information.
By decision dated March 27, 2009, the Office denied appellant’s claim, finding that he
failed to establish fact of injury. It stated that he failed to submit a clear statement regarding the
basis of his claim; it therefore found that the factual basis of his claim was unclear and insufficient
to establish that the incident occurred on the date, at the time and in the manner he alleged. The
Office further found that the medical evidence appellant submitted lacked sufficient medical

2

rationale to establish that the claimed diagnoses were sustained in connection with the reported
November 5, 2008 incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.4 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.5
The Office cannot accept fact of injury if there are such inconsistencies in the evidence as
to seriously question whether the specific event or incident occurred at the time, place and in the
manner alleged or whether the alleged injury was in the performance of duty,6 nor can it find fact
of injury if the evidence fails to establish that the employee sustained an “injury” within the
meaning of the Act. An injury does not have to be confirmed by eyewitnesses in order to establish
the fact that an employee sustained an injury in the performance of duty, as alleged, but the
employee’s statements must be consistent with surrounding facts and circumstances and her
subsequent course of action.7 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged injury
and failure to obtain medical treatment may cast doubt on an employee’s statements in determining
whether he or she has established his or her claim.8
1

5 U.S.C. § 8101 et seq.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(ee).

6

Pendleton, supra note 2.

7

See Gene A. McCracken, Docket No. 93-2227 (issued March 9, 1995); Joseph H. Surgener, 42 ECAB 541,
547 (1991).
8

See Constance G. Patterson, 41 ECAB 206 (1989).

3

ANALYSIS
In the present case, the Office found that the record contained insufficient evidence
supporting that the claimed event occurred at the time, place and in the manner alleged. It noted
that although appellant stated on his CA-1 form that he injured his lower back while engaged in
firearms training, running and exiting and entering a vehicle on November 5, 2008, he failed to
provide a clear account of the manner in which the November 5, 2008 work incident resulted in the
claimed injury. The Office concluded that appellant did not establish that he sustained the injury in
the performance of duty on November 5, 2008. The Board finds, however, that he presented
sufficient evidence to establish that he injured his lower back at the time, place and in the manner
alleged.9 As stated above, the Board has held that an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.10 Although no one witnessed the incident and although
the employing establishment challenged appellant’s account of how the injury occurred, his
statement that he experienced pain on November 5, 2008 while using firearms and running and
getting in and out of a vehicle during a training exercise was not contradicted by any documentary
evidence in the record. In addition, Dr. Nguyen indicated on the CA-1 form that appellant sought
medical attention on the date he alleged the incident to have occurred. On the November 11, 2008
CA-16 form Dr. Roth stated that he had placed appellant on total disability as of November 5, 2008
for a work incident which took place on November 5, 2008; an employing establishment official
signed the form, approving medical treatment for an injury which occurred on November 5, 2008.
Appellant sought additional medical treatment and underwent diagnostic tests on November 6,
2008, one day after the occurrence of the alleged work incident.
The Board finds that the totality of this evidence is sufficient to establish that appellant
sustained an incident in the performance of duty on November 5, 2008. The Office subsequently
controverted the claim and contended that he did not experience the incident as alleged on the date
in question. However, the record contains no contemporaneous factual evidence indicating that the
claimed November 5, 2008 work incident did not occur as alleged.11 Under the circumstances of
this case therefore the Board finds that appellant’s allegations have not been refuted by sufficiently
strong or persuasive evidence. The Board finds that the evidence of record is sufficient to establish
that the incident in which he claimed to have injured his lower back on November 5, 2008
occurred at the time, place and in the manner alleged.
The Board finds, however, that appellant failed to submit rationalized medical opinion
evidence to sufficiently describe or explain the medical process by which the claimed November 5,
2008 work accident would have been competent to cause the claimed injury. In this regard, the
Board has held that the mere fact that a condition manifests itself during a period of employment
does not raise an inference that there is a causal relationship between the two.12
9

Id.

10

Id. Buffington, 34 ECAB 104 (1982).

11

See Thelma Rogers, 42 ECAB 866 (1991).

12

See Joe T. Williams, 44 ECAB 518, 521 (1993).

4

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.13 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
Dr. Roth submitted several reports in which he stated findings on examination, noted
complaints of lower back pain, outlined work restrictions and diagnosed lumbar spasm and
radiculitis. A November 11, 2008 lumbosacral x-ray showed spondylolysis at L5. However,
Dr. Roth did not provide an opinion regarding the work relatedness of appellant’s alleged
conditions. He checked a box indicating that the condition found was caused or aggravated by the
employment activity described in a November 11, 2008 CA-16 form and extended appellant’s total
disability through November 17, 2008. However, reports which support causal relationship with a
checkmark are insufficient to establish the claim, as the Board has held that without further
explanation or rationale, a checked box is not sufficient to establish causation.14 There is no
indication in the record therefore that appellant’s diagnosed lower back conditions were work
related.
Dr. Roth’s medical reports are of limited probative value in that they did not provide
adequate medical rationale in support of his conclusions.15 These reports did not describe
appellant’s accident in any detail or how the accident would have been competent to cause the
claimed lower back condition. The weight of medical opinion is determined by the opportunity
for and thoroughness of examination, the accuracy and completeness of physician’s knowledge
of the facts of the case, the medical history provided, the care of analysis manifested and the
medical rationale expressed in support of stated conclusions.16 Appellant failed to provide a
rationalized, probative medical opinion relating his current condition to any factors of his
employment. Therefore, he failed to provide a medical report from a physician that the work
incident of November 5, 2008 caused or contributed to the claimed lower back injury.17
The Office advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Appellant therefore did not provide a medical opinion to
sufficiently describe or explain the medical process through which the November 5, 2008 work
13

Id.

14

Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB 247 (1979).

15

William C. Thomas, 45 ECAB 591 (1994).

16

See Anna C. Leanza, 48 ECAB 115 (1996).

17

In his appeal to the Board, appellant contends that he never received the Office’s February 17, 2009
developmental letter requesting additional factual and medical information in support of his claim. Under the
mailbox rule, it is presumed, absent evidence to the contrary, that notice mailed to an individual in the ordinary
course of business was received by that individual. The presumption arises when the record shows that the notice
was properly addressed and mailed. See Levi Drew, Jr., 52 ECAB 442 (2001); Kimberly A. Raffle, 56 ECAB
243 (1999). The copy of the Office’s February 17, 2009 letter contained in the record clearly indicates that it was
sent to appellant’s address of record, 672 10th Street, Apt. 2, Brooklyn, N.Y., 11215, which he provided on his CA-1
form. The Board therefore rejects this contention.

5

incident would have caused the claimed injuries. Accordingly, as he has failed to submit any
probative medical evidence establishing that he sustained an injury to his lower back in the
performance of duty on November 5, 2008, the Office properly denied his claim for
compensation.
CONCLUSION
The Board finds that the Office of Workers’ Compensation Programs properly found that
appellant failed to meet his burden of proof to establish that he sustained a lower back injury to
in the performance of duty on November 5, 2008.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

